UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6784


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

BRIAN TAFT EDDIE,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:01-cr-00004-FDW-3)


Submitted:    August 20, 2009                 Decided:    August 27, 2009


Before WILKINSON and      MICHAEL,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian Taft Eddie, Appellant Pro Se. Douglas Scott Broyles, Amy
Elizabeth Ray, Assistant United States Attorneys, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Brian Taft Eddie appeals the district court’s order

denying    his   motion    for    sentence     reduction       under    18   U.S.C.

§ 3582(c)(2) (2006).        Eddie contends that he was entitled to a

reduction under Amendment 706 of the U.S. Sentencing Guidelines

Manual (“USSG”), which lowered the base offense levels for drug

offenses   involving      cocaine      base.     See    USSG   § 2D1.1(c)     (2007

& Supp.    2008);   USSG   App    C.    Amend.    706.     Because      Eddie   was

sentenced on the basis of his status as a career offender, we

find that the district court did not abuse its discretion in

denying Eddie’s motion.          See United States v. Sharkey, 543 F.3d

1236, 1238-39 (10th Cir. 2008); United States v. Moore, 541 F.3d

1323, 1330 (11th Cir. 2008); United States v. Thomas, 524 F.3d

889, 889-90 (8th Cir. 2008).

             Accordingly, we deny Eddie’s motion to appoint counsel

and affirm the district court’s order.                 United States v. Eddie,

No. 3:01-cr-00004-FDW-3 (W.D.N.C. Apr. 16, 2009).                      We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in   the     materials     before    the    court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                         2